 

10

11

12

13

14

15

16

117

18

19

20

21

22

23

 

Case 2:18-cv-01371-JLR Document 9-1 Filed 03/01!19 Page 1 of l

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
EUGENE BRIAN GARVIE,
Petitioner, Case No. 2: 1 8-CV~01371-JLR-BAT

V_ 0R;1)ER I)ISMISSING CASE

STATE OF WASHINGTON,

Respondent._

 

 

The Court, having reviewed the record, and the Report and Reeommendation of United
States Magistrate Judge Brian A. Tsuehida, does hereby ORDER:

(1) The Court adopts the Report and Reeommendation;

(2) The federal habeas petition is DISMISSED with prejudice;

(3) The- Clerk of Celm is directed to send copies of this Order to Petiti'oner.

\,_ QNU‘

JAMES L ROBART
United St es District Judge

1a
DATED this § day 0£ Mar<>h, 2019.

ORDER DISMISSING CASE - 1

 

 

